internal_revenue_service number release date index number -------------------- --------------------- -------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication date of communication not applicable_person to contact --------------------id no ---------------- telephone number ---------------------- refer reply to cc ita b01 plr-126685-16 date date --------------------------------------------------------------------- taxpayer ------------------------------------------ date1 date2 a b c d e -------------------- ----------------- -------------------- ------------------------------ ---------------------------------- ---------------- ------------------------ dear this letter responds to your letter dated date submitted by taxpayer requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make the election described in sec_4 of revproc_2011_29 2011_18_irb_746 which includes attaching statements to taxpayer’s original federal_income_tax return for taxable_year ended date1 facts taxpayer is a wholly-owned subsidiary of a and has a principal_place_of_business in b taxpayer is engaged in the business of operating a website that provides articles links and directories for individuals and professionals in the eldercare industry taxpayer uses an accrual_method of accounting taxpayer was a standalone corporation that was wholly acquired on date2 by a the transaction pursuant to the transaction c a wholly-owned subsidiary of a plr-126685-16 merged into taxpayer with taxpayer continuing as the surviving corporation and as a direct wholly-owned subsidiary of a in the process of investigating or otherwise pursuing the transaction taxpayer incurred certain transaction costs which included payments to certain professional advisors for legal accounting and consultative services some of those costs related to payments by taxpayer to a professional financial advisor due only upon successful closing of the transaction success-based fees taxpayer paid the professional financial advisor success-based fees in the amount of d upon closing of the transaction taxpayer engaged e to prepare taxpayer’s federal_income_tax return for the short taxable_year ended date1 taxpayer relied upon e to prepare its u s federal_income_tax returns and to advise it as to all statements and other information that should be included in its u s federal_income_tax returns e determined that the success-based_fee paid_by taxpayer to the professional financial advisor upon closing of the transaction satisfied the requirements of revproc_2011_29 and that the transaction qualified as a covered transaction under the requirements of sec_1 a - e of the income_tax regulations accordingly on taxpayer’s timely filed federal_income_tax return for the taxable_year ended date1 prepared by e taxpayer capitalized under sec_263 of the internal_revenue_code percent of the success-based fees related to the transaction and deducted the remaining percent consistent with taxpayer’s intent to make the election provided in revproc_2011_29 however in reliance on e taxpayer failed to attach the mandatory statements identifying the transactions and setting forth this allocation as required by sec_4 of revproc_2011_29 law sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 112_sct_1039 117_led_226 397_us_572 90_sct_1302 25_led_577 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the plr-126685-16 transaction is determined based on all of the facts and circumstances see sec_1 a - b sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a transaction described in sec_1 a - a ie a success-based_fee is presumed to facilitate the transaction a taxpayer may rebut this presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction section dollar_figure of revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction described in sec_1 a - e in lieu of maintaining the documentation required by sec_1_263_a_-5 a taxpayer may elect to allocate a success-based_fee between activities that facilitate the transaction and activities that do not facilitate the transaction provided the taxpayer treats percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and capitalizes the remaining percent as an amount that does facilitate the transaction in addition the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see also sec_301_9100-3 and c conclusion plr-126685-16 based solely on the facts and representations submitted we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file its mandatory statements as required by section dollar_figure of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether taxpayer properly included the correct costs as success-based fees subject_to the retroactive election or whether taxpayer’s transactions were within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to taxpayer’s federal tax returns for the tax years affected alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives sincerely tajuana nelson hyde tajuana nelson hyde senior technician reviewer branch office of associate chief_counsel income_tax and accounting
